Citation Nr: 0203118	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  90-27 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for multiple sclerosis.

2.  Entitlement to an effective date earlier than May 5, 
1993, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to July 
1977.  

This case has been before the Board of Veterans' Appeals 
(Board) six times previously.  It has now been returned for 
further appellate review.

In a June 1998 statement, the veteran requested that the VA 
"increase my disability rating for hearing and sight and 
perform whatever tests are needed to that end."  Service 
connection for bilateral hearing loss was denied in an April 
1990 rating decision and the veteran was notified of the 
denial in May 1990.  The veteran did not appeal this 
decision, however, and it thus became final one year after he 
was notified of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  Service connection for visual loss has 
not been the subject of an adjudicatory action.  Therefore, 
to the extent that the June 1998 statement could be 
interpreted as a claim to reopen the previously-denied claim 
for service connection for bilateral hearing loss and as a 
new claim for service connection for visual loss, these 
potential claims are referred to the RO for appropriate 
action.  

Alternatively, to the extent that the June 1998 statement 
could be interpreted as a claim that the hearing and vision 
losses are manifestations of service-connected multiple 
sclerosis; if this medical relationship is borne out by 
medical evidence, the evaluation of all the veteran's 
symptoms of multiple sclerosis is addressed below.  


FINDINGS OF FACT

1.  The veteran's symptoms of multiple sclerosis have 
remained relatively stable over the eighteen year time period 
at issue, with essentially normal neurological evaluations 
throughout.

2.  The May 1993 opinion of a VA psychiatrist is the earliest 
medical opinion of record demonstrating the veteran's 
unemployability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for multiple sclerosis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8018 (2001).

2.  An effective date earlier than May 5, 1993, for the award 
of a total disability rating based upon unemployability is 
not warranted.  38 U.S.C.A. § 1155 West 1991); 38 C.F.R. 
§ 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Subsequent to the Board's June 1997 remand, there was a 
significant change in the law.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100 ; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The VCAA is therefore applicable to this case.  
Recently-enacted regulations implementing the VCAA are 
applicable as well.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The VCAA essentially provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim and also includes new 
notification provisions.  Specifically, the VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
various requirements of law pertaining to the issues before 
the Board in multiple Supplemental Statements of the Case.  
In addition, subsequent to the numerous remands in this case, 
the VA has made exhaustive efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  The 
veteran and his representative have pointed to no existing 
records which would be pertinent to the issues currently 
under consideration, and the Board has identified none from 
the record.  In addition, the veteran and his accredited 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claims.  

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claims.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to assist him mandated by the aforementioned legislation.  We 
may therefore proceed with review of the veteran's appeal on 
the merits of each issue before the Board.


Entitlement to an increased rating for multiple sclerosis.

Since the inception of this case, when the Board 
characterized the veteran's disability as "a neurologic 
disability, claimed as multiple sclerosis," the veteran's 
disability has progressed and his physicians have assigned a 
definite diagnosis of multiple sclerosis.  Because the 
diagnosis is now firm, it is prudent to recharacterize the 
grant as reflecting the new diagnosis.  For this reason, the 
Board has phrased the issue on appeal on the title page of 
this decision as reflected above.  

Similarly it is appropriate to revise the choice of 
Diagnostic Code utilized to evaluate the veteran's service-
connected disability to reflect the new diagnosis.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board will utilize Diagnostic Code 8018, which provides 
criteria for rating impairment resulting from multiple 
sclerosis, in our evaluation of the veteran's appeal.  Upon 
return of the case to the RO, the RO should implement the 
change from the currently-assigned Diagnostic Code 8018-8099 
to Diagnostic Code 8018.

A 30 percent evaluation is currently assigned for the 
veteran's multiple sclerosis under the provisions of 38 
C.F.R. § 4.124a.  Under Diagnostic Code 8018, a 30 percent 
evaluation is the minimum evaluation assignable for multiple 
sclerosis.  For the minimum rating, there must be 
ascertainable residuals.  Determinations as to the presence 
of residuals not capable of objective verification, i.e., 
headaches, dizziness, fatigability; must be approached on the 
basis of the diagnosis recorded.  Subjective residuals will 
be accepted when consistent with the disease and not more 
likely attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the Diagnostic Codes 
utilized as bases of evaluation be cited, in addition to the 
Codes identifying the diagnosis.  The note immediately 
following the heading of 38 C.F.R. § 4.124a specifies that, 
with neurological disorders such as multiple sclerosis and 
its residuals, such disorders may be rated in proportion to 
the impairment of motor, sensory, or mental function, and 
direct consideration of such symptomatology as psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
This note also specifies that, where there is partial loss of 
use of one or more extremities from neurological lesions, 
that neurologic loss is evaluated by comparison with the 
mild, moderate, severe, or complete paralysis of peripheral 
nerves.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for multiple sclerosis 
following the initial award of service connection for that 
disease, the VA is required to evaluate all the evidence of 
record reflecting the period of time between the effective 
date of the initial grant of service connection until the 
present.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
other words, all the evidence reflecting the veteran's 
manifestations of multiple sclerosis between December 1983, 
the effective date of the grant of service connection, and 
the present must be considered.  

Historically, evidence contained in the veteran's service 
medical records shows episodes of transient paresthesias, 
absent reflexes, and tingling in his hands during service.  
At that time, the paresthesias were of unclear etiology.  
Subsequently, as the veteran experienced progressive 
manifestations of multiple sclerosis, however, medical 
opinion was to the effect that these transient symptoms 
represented the early phases of multiple sclerosis.  

A February 1984 letter from the veteran's private physician 
indicates that the veteran had some unsteadiness of gait and 
pain in his right shoulder, but was otherwise doing 
relatively well.

The report of a February 1984 VA neurological examination 
reflects that the veteran complained of numbness and 
diminished sensation in his upper right extremities and 
trunk.  No neurologic abnormalities were identified during 
the examination.  The examiner noted that the veteran's 
reported history was consistent with a possible diagnosis of 
multiple sclerosis.

During a July 1985 VA hospitalization, the veteran was 
describing has having an excellent memory for details and 
names.  His neurological findings were unusual, as he had 
several abnormal findings, including an abnormal gait which 
the examiner felt could not be explained by a neurological 
deficit.  The veteran was uncooperative with further testing 
and left the hospital against medical advice.

The report of an August 1986 VA hospitalization reflects that 
the veteran was having slight difficulty with his balance, 
but did not experience seizures, blackouts, or headaches 
during the course of his hospitalization.  Upon examination, 
he was deemed to have good memory and concentration.  An 
extensive cranial nerve evaluation was essentially normal, he 
had deep tendon reflexes of 2+, except for the right knee, 
which was 1+.  He had good power and tone in all limbs.  
Pain, touch, position, and vibratory sensation were within 
normal limits.  In coordination testing, his rapid 
alternating movements were slow bilaterally, but no 
fragmentation of motion was seen.  Tandem walking was 
unsteady and Romberg was also unsteady.  He was given 
pertinent medication including Elavil and Dilantin and told 
he could resume prehospital activities upon discharge in 
September 1986.

An electroencephalogram performed in June 1988 was 
interpreted as normal.  Upon examination in June 1988, a 
point when the veteran's physicians were still attempting to 
identify the veteran's exact diagnosis, a neurologist noted 
that although the veteran's symptoms of slurred speech, 
sluggish movements, and sluggish nerve reflexes could be a 
manifestation of multiple sclerosis, such symtoms could also 
correspond to a possible spinal cord injury, or organic brain 
syndrome from medication affect.   

According to a December 1989 VA neurologic examination, the 
veteran reported that he took Dilantin and Prozac as needed.  
Upon examination, he had slightly slurred speech, a mild 
right eyelid ptosis and a slightly diminished right pupil.  
Both pupils were reactive to light.  Cranial nerves were 
otherwise deemed to have been normal.  Strength, tone, and 
coordination were essentially normal.  The examiner commented 
that the veteran's symptoms could have been a manifestation 
of multiple sclerosis, or possibly a mild organic brain 
syndrome.

In a May 1991 statement of his symptoms, the veteran 
indicated that he experienced constant symptoms of tiredness, 
insomnia, sexual dysfunction, and burning in his legs, and 
pain in his right hip, right testicle, right shoulder, right 
chest, and right abdomen.  In addition, he reported having 
intermittent symptoms including weakness in his right arm, 
hand, and leg; poor balance, poor dexterity, choking, poor 
depth perception, itching, right leg collapse, slurred 
speech, and blurred eyesight.  

A May 1991 VA eye examination report reflects that the 
veteran had no complaints or problems with his eyes at that 
time.  Upon examination his eyes were deemed to have been 
within normal limits.  

The report of a June 1991 VA neurologic examination reflects 
stable symptomatology.  The veteran was slow-speaking and had 
slurred speech at times.  There was mild right eyelid ptosis 
and his right pupil was slightly diminished in size compared 
to the left.  His pupils were reactive to light.  Station and 
gait were essentially normal.  There was no drift up the 
upper extremities.  Finger to nose movements were intact.  On 
cranial nerve examination, there was no papilledema, facial 
weakness, or visual field defect.  Strength, tone and 
coordination were essentially normal.  There may have been 
some slight left-sided hyperreflexia.  The veteran continued 
to take Dilantin, and had been switched from Prozac to 
Amitriptyline.

An August 1991 statement from a private physician indicates 
that the veteran had been off Dilantin and Elavil for some 
time without significant change in his condition.  
Examination revealed a slow gait, but no definite ataxia, 
normal pupils, and no nystagmus.  The physician described him 
as "stable."

According to a January 1993 VA examination report, the 
examiner felt that the veteran's multiple sclerosis appeared 
to have been in remission at that time, although the veteran 
did have easy fatigability, which was deemed probably 
secondary to multiple sclerosis, although hypothyroidism 
needed to be ruled out.  It appears that the veteran reported 
he was not taking any continuous medication at that time, 
although he stated he was under the care of a psychiatrist 
for "precautionary measures."

In May 1993, the veteran underwent a VA psychiatric 
examination.  He reported that he was taking Prozac on a 
daily basis and Dilantin, as needed.  He reported that he had 
owned two automotive tune-up clinics, but had closed one and 
was in the process of closing the second because of his 
inability to find responsible employees.  The psychiatrist 
opined that the veteran was occupationally disabled, although 
he was mentally capable of managing his own funds.

In July 1993, a private physician described the veteran as 
having a "clinical picture consistent with absolutely 
monumental psychological overlay and personality disorder."  
A February 1994 report of a visit with the same physician 
reflects that the veteran had a "psychogenic-sounding" 
clinical picture.  Neurologic examination was deemed normal, 
and the physician identified no evidence of significant 
neurologic dysfunction.  Deep tendon reflexes were 
normoactive and symmetric throughout with no spasticity.

The report of a May 1994 psychiatric evaluation, conducted 
for the Florida Department of Labor and Employment, shows 
that the veteran was taking Prozac, Elavil, Parafon Forte, 
Dilantin, and Naprosyn.  Following a clinical examination, 
including the administration of psychological testing, the 
examiner assigned diagnoses of dysthymia, multiple sclerosis, 
and residuals from the head and neck accident in 1981.  The 
examiner commented that the veteran's prognosis was guarded, 
as he continued to complain of a number of somatic complaints 
that originated with the workplace injury and multiple 
sclerosis.  The examiner also commented that the veteran's IQ 
performance had declined since previous testing in 1985, and 
that that decline may have been at least partially 
attributable to the veteran's multiple sclerosis.

During a September 1994 VA neurologic examination, the 
veteran reported that he had not experienced much change in 
his condition over the previous few years.  The examiner 
noted that there did not seem to be any overall change in the 
clinical examination findings from the 1991 examination.  A 
visual evoked response test was performed in conjunction with 
the examination.  The results were interpreted as showing a 
normal right eye visual evoked response, but a delayed left 
eye response, suggesting a conduction deficit in the left 
optic pathway.  The examiner commented that this result would 
be consistent with a demyelinating disease.

A September 1994 private physician visit reflects a normal 
and unchanged neurologic examination.  The veteran's deep 
tendon reflexes were normoactive and symmetrical throughout 
with no hint of hyperreflexia or other pathologic signs.  His 
strength appeared intact throughout, including the right arm 
and right leg.  The physician described the veteran's 
clinical picture as suggesting "monumental symptom 
magnification bordering on malingering and personality 
disorder."  The report of a February 1995 visit with the 
same physician reflects that the veteran's neurologic 
examination remained normal and unchanged.  The physician 
again noted that the veteran's clinical picture appeared 
consistent with a somatization disorder bordering on 
malingering and personality disorder.  

In October 1997, the veteran underwent surgery for correction 
of a herniated disc in the cervical spine.  

A July 1998 magnetic resonance imaging study was interpreted 
as showing rather prominent bilateral pericallosal and 
periventricular white matter lesions, as well as a white 
matter lesion in the left medulla.  These findings were 
deemed to be consistent with multiple sclerosis.

During an August 1999 VA eye examination, a pattern shift 
visual evoked potential study was conducted.  This 
specialized testing revealed an abnormal pattern shift visual 
evoked potential due to a prolonged latency with stimulation 
of the left eye, suggesting left optic nerve dysfunction that 
would be consistent with demyelination.  The examiner noted, 
however, that the veteran's visual acuity and visual fields 
would indicate a minimal functional impairment from the left 
optic nerve dysfunction.  Other findings on examination, 
including photopsia were interpreted as suggestive of 
migraine syndrome.  

According to the report of an August 1999 VA neurologic 
examination, the veteran complained of having "attacks" 
involving difficulty swallowing, impaired balance, and 
fatigue.  He complained of evanescent muscle pain in various 
parts of his body as well, although the examiner commented 
that this pain is more likely attributed to his history of 
1997 cervical spine surgery, than to multiple sclerosis.  The 
examiner reviewed the report of the 1998 magnetic resonance 
imaging study and noted that none of the white matter 
periventricular lesions identified during the study were 
enhanced, which suggested that at the time of the scan were 
was no active disease present.  Upon examination, the 
veteran's cranial nerves II-XII were intact and normal with 
no evidence of papilledema or field cut to confrontation.  
The veteran's deep tendon reflexes were somewhat hypoactive 
but symmetrical throughout.  Abdominal reflexes were absent 
bilaterally.  Sensory examination for primary modalities was 
normal and cerebellar function was normal.  The examiner 
noted that the veteran tended to walk with a somewhat stiff-
legged gait, and on attempted tandem walking had a clearly 
functional component to his gait.  The examiner concluded the 
report with the following comments:

In my opinion, the patient continues to 
have a normal neurological examination.  
He does report subjective symptoms from 
time to time, and he does have some MRI 
[magnetic resonance imaging] evidence of 
white matter disease which would 
substantiate the diagnosis of multiple 
sclerosis.  However, if I were going to 
characterize this, I would say that he 
has had a relatively benign course, given 
the duration of his symptoms and the fact 
that he continues to exhibit a relatively 
normal neurological exam.  He does not 
appear to be functionally impaired from 
the activities of daily living on the 
basis of any neurological dysfunction, 
although I am doubtful that he could be 
gainfully employed.

Medical records obtained from the insurance company which 
administers the veteran's disability insurance payments show 
that throughout the time frame at issue, the veteran has been 
considered disabled primarily due to multiple sclerosis and 
depression.  Subsequent to the 1997 cervical spine surgery, 
however, the orthopedic disabilities of post-cervical 
diskectomy syndrome and lumbar canal stenosis were added to 
the list of the veteran's disabilities.

As set forth above, the veteran is currently assigned a 
30 percent disability rating for multiple sclerosis, which is 
the minimum evaluation assignable for multiple sclerosis and 
which reflects ascertainable residuals of multiple sclerosis 
under the governing rating criteria.  38 C.F.R. § 4.124a, 
Diagnostic Code 8018.  For a higher rating to be warranted, 
separately-ratable symptoms or manifestations of multiple 
sclerosis would have to be identifiable.  

Following a longitudinal review of the evidence of record, as 
summarized above, the Board concludes that the currently-
assigned 30 percent minimum rating for multiple sclerosis 
most accurately reflects the level of impairment resulting 
from multiple sclerosis shown in the medical records between 
December 1983 and the present.  Throughout the eighteen year 
time frame, it appears the veteran's multiple sclerosis has 
remained remarkably stable.  Although he reports having 
"attacks" or flare-ups involving weakness, the veteran has 
consistently had normal, or near-normal neurologic 
evaluations through the years.  Medical reports in 1989 and 
1991 reflect mild right eye ptosis, which apparently resolved 
or is so minor as not to have been recorded by his physicians 
since that time.  Test results including the magnetic 
resonance imagine studies and the visual evoked response 
testing confirm the veteran's affliction with multiple 
sclerosis, yet the veteran's functional impairment due to 
multiple sclerosis has not diminished significantly 
throughout the eighteen years reflected in the medical 
records reviewed by the Board.  Notably, the 1999 VA 
neurologic examiner commented that the veteran has so far had 
a relatively benign course of multiple sclerosis and that he 
does not appear to be functionally impaired in terms of any 
neurological dysfunction.  Thus, in the absence of 
progressive disability over the time period at issue, the 
Board holds that a 30 percent disability rating best 
represents the veteran's impairment throughout the eighteen 
year period covered by this appeal.  Fenderson, supra.

It would appear that most of the veteran's functional 
impairment is a result of his service-connected depression.  
Because service connection for depression has been separately 
granted, albeit on a secondary basis as proximately caused by 
multiple sclerosis, and as the veteran has not appealed the 
rating assigned to his depression, psychiatric symptoms will 
not be considered in our analysis of the rating to be 
assigned to the veteran's multiple sclerosis, as to do to so 
would constitute prohibited pyramiding.  Evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14. 

Given this analysis, including the veteran's essentially 
normal neurological functioning, the Board concludes that 
attempting to separately evaluate the veteran's non-
psychiatric residuals of multiple sclerosis would not yield a 
higher schedular rating than the currently-assigned 
30 percent disability rating.  The veteran has other 
significant disability, including service-connected 
depression and nonservice-connected migraine headaches and 
orthopedic disabilities.  For these reasons, he is 
legitimately deemed to be unemployable by his insurance 
company, the Social Security Administration, and by the VA.  
He is in receipt of a total disability rating on account of 
unemployability from the VA.  Despite this very significant 
impairment, the preponderance of the evidence is against a 
finding that his multiple sclerosis has caused greater 
disability than is represented by the currently-assigned 30 
percent schedular disability rating.

The Board has also considered the doctrine of reasonable 
doubt, but the record does not provide an approximate balance 
of negative and positive evidence on the merits.  
Accordingly, the Board concludes the preponderance of the 
evidence is against the veteran's claim for an increased 
rating for multiple sclerosis.  

In summary, the medical evidence and the veteran's own 
written contentions paint a picture of impairment resulting 
from multiple sclerosis most commensurate with a 30 percent 
disability rating under the criteria set forth in 38 C.F.R. 
§ 4.124a, Diagnostic Code 8018.  Especially given the posture 
of this claim, with the veteran being in receipt of a total 
disability rating on account of unemployability due to all 
his service-connected disabilities, the Board is unable to 
perceive any prejudice accruing to the veteran in this 
situation.  The Board concludes, based upon a review of the 
entire evidence of record, that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 30 percent for multiple sclerosis.  The benefit 
sought must therefore be denied.


Entitlement to an effective date earlier than May 5, 1993, 
for the award of a total disability rating based on 
unemployability.

The veteran contends that he was rendered unemployable due to 
service-connected disabilities earlier than May 1993.  In 
support of this contention, he asserts that he was deemed to 
have been unemployable by other government agencies, 
including the Social Security Administration and the 
Department of Labor, much earlier.

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits, or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.400.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date of receipt of the claim.  
38 C.F.R. §§ 3.1(r), 3.400.

With regard to the effective date assigned to increased 
disability compensation ratings, governing regulation 
provides that the effective date will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise the effective date will be the 
date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

The VA awarded a total disability rating based upon 
unemployability due to service connected disabilities to the 
veteran in a March 1995 rating decision.  In addition to 
multiple sclerosis, which is discussed above, service 
connection has also been granted for depression as secondary 
to multiple sclerosis, which is rated as 70 percent 
disabling.  

The currently-assigned effective date of May 5, 1993, 
reflects the date of the VA fee basis psychiatric examination 
in which the veteran reported that he had owned two 
automotive tune-up clinics, but had closed one and was in the 
process of closing the second because of his inability to 
find responsible employees.  In the report of that 
examination, the examining psychiatrist opined that the 
veteran was occupationally disabled.  Following a second VA 
psychiatric examination conducted shortly thereafter, in 
September 1994, the examiner again concluded that the veteran 
was unable to maintain any gainful employment due to the 
severity of his condition and current impairments in all 
areas of functioning.

Prior to May 1993, the evidence reflects that following his 
1981 workplace injury, the veteran's physicians encouraged 
him to explore options for switching occupations.  A January 
1983 letter from one of his treating physicians contains the 
following suggestion:  "Certainly, any type of encouragement 
along vocational rehabilitation lines or support would be of 
much assistance to [the veteran].  A vocational 
rehabilitation counselor contacting him would in no way 
aggravate his psychological problems."  In October 1983, a 
treatment report reflects that the veteran was teaching and 
going to school at the same time.  During a June 1991 
psychiatric consultation, the veteran reported he was selling 
his automotive clinic because he no longer had the energy to 
maintain it.  However, a June 1992 private physician report 
reflects that although the veteran had been receiving 
insurance disability payments, he and his wife had been 
running an auto repair shop since 1986, but that the business 
had not done well since auto repair was not the veteran's 
field and he could not put in a lot of time to supervise 
things.  

The reports of multiple medical examinations conducted on 
behalf of the insurance company which handles the veteran's 
disability insurance shows that the veteran had diagnoses of 
multiple sclerosis and depression until 1997, when the 
orthopedic disabilities of post cervical diskectomy syndrome 
and lumbar canal stenosis were added to the list of the 
veteran's disabilities.  Each prior year, on the insurance 
forms, the examiner consistently presented the opinion that 
the veteran's disabilities interfered with the veteran's 
ability to work on an off-shore drilling rig, but did not 
render the veteran totally disabled from any job.  

Following a thorough review of the evidence of record, the 
Board finds no basis in fact or law to support the award of 
an effective date earlier than May 1993 for the award of a 
total disability rating based upon unemployability.  The May 
1993 opinion of the VA psychiatrist is in fact the earliest 
medical opinion that the veteran was unemployable.  In the 
absence of proof that the veteran had actually sold his 
automobile tune up business, it is not even clear whether the 
veteran was actually unemployed in May 1993.  It is clear 
that he was not medically deemed to have been unemployable 
due to service-connected disability prior to that time, 
however.  As set forth above, an award of compensation may 
not be made prior to the date entitlement to that benefit 
arose.  38 C.F.R. § 3.400(b)(2).  The earliest date in the 
record when the veteran's unemployability is confirmed by a 
medical professional is May 1993.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the assignment of an effective date earlier than May 5, 1993, 
for the award of a total disability rating on the basis of 
unemployability.  Again, the doctrine of reasonable doubt has 
been considered, but the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.

Incidentally, review of the recently-received records from 
the insurance company which administers the veteran's 
disability insurance payments shows that although the veteran 
had been considered to have been disabled for purposes of 
performing his former job on an off-shore drilling rig since 
the 1981 workplace injury, that company did not consider the 
veteran to have been totally disabled from any job until 
1997, after the veteran's nonservice-connected orthopedic 
problems worsened.  Thus, the veteran's argument that he had 
been considered unemployable by the private insurance company 
prior to the VA's unemployability adjudication fails on its 
merits.  Similarly, although it appears that the veteran is 
receiving Social Security Disability benefits at this time, 
the information obtained from the Social Security 
Administration shows that as late as 1996, the veteran was 
denied benefits from that agency.  An earlier effective date 
for the award of VA unemployability compensation is therefore 
not warranted on this basis either.  


ORDER

A disability rating in excess of 30 percent for multiple 
sclerosis is denied.

An effective date earlier than May 5, 1993, for the award of 
a total disability rating based on unemployability is denied.  




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 

